Citation Nr: 0530190	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-26 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of left ankle 
fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1998 to October 2002.

Procedural history

The veteran filed a claim of entitlement to service 
connection for various disabilities, including tinnitus and a 
left ankle condition, in November 2002.  
In an August 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (the RO) 
denied the claim of entitlement to service connection for 
tinnitus.  The claim of entitlement to service connection for 
a left ankle condition, denominated by the RO as residuals of 
a left ankle fracture, was granted; a noncompensable (zero 
percent) disability rating was assigned.
The veteran disagreed with the RO decision by filing a notice 
of disagreement (NOD) in September 2003.  After a statement 
of the case (SOC) was issued by the RO in January 2004, the 
veteran perfected his appeal by filing a substantive appeal 
(VA Form 9) in June 2004.

Issue not on appeal

The August 2003 RO rating decision denied the veteran's claim 
of entitlement to service connection for arthritis of 
multiple joints.  The veteran's September 2003 NOD included 
this issue, as did the January 2004 SOC.  However, in the 
veteran's VA Form 9, only the two issues listed on the first 
page of this decision were mentioned.  Accordingly, an appeal 
has not been perfected as to the issue of the veteran's 
entitlement to service connection for arthritis of multiple 
joints.  
See 38 C.F.R. § 20.202 (2005).

The Board is aware that the veteran's national 
representative, in a September 2005 informal hearing 
presentation, listed three issues, including entitlement to 
service connection for arthritis of multiple joints, as being 
on appeal (his local representative did not mention that 
issue in a July 2004 VA Form 646).  However, it is clear from 
the procedural history of this case that the issue is not in 
fact on appeal, and it will be discussed no further by the 
Board.  


FINDINGS OF FACT

1.  The veteran complained of tinnitus during and immediately 
after service; tinnitus was identified on VA examination 
eight months after the veteran left military service.

2.   The veteran's principal complaints concerning his 
service-connected left ankle disability involve ankle pain 
and occasional weakness, with slight loss of range of motion 
identified on clinical evaluation.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(b) (2005).

2.  The schedular criteria for a 10 percent disability rating 
for the left ankle are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
5271 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for tinnitus, which he 
contends was present during service.  He also seeks an 
increased rating for his service-connected left ankle 
disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The two issues on appeal will 
then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the veteran was notified 
by the January 2004 SOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claims, and 
of the particular deficiencies in the evidence with respect 
to his claims.    

More significantly, a letter was sent to the veteran dated 
December 3, 2002 which was specifically intended to address 
the requirements of the VCAA.  That letter informed the 
veteran of the elements required to establish a claim from 
service connection.  See the December 3, 2002 VCAA letter, 
pages 5-6.  The letter also detailed what type of evidence 
would assist in substantiating his claim, in particular (but 
not limited to) medical evidence.  See the December 3, 2002 
VCAA letter, page 2.
 
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The December 
2002 VCAA letter informed the veteran that VA "will make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  The RO also informed the veteran that it 
would provide the veteran with a medical examination.  (This 
was accomplished in June 2003.)  See the December 3, 2002 
VCAA letter, page 1.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The December 2002 letter informed the 
veteran "You must give us enough information about [your] 
records that that we can request them from the agency or 
person who has them.  It's still your responsibility to 
support your claim with appropriate evidence."  See the 
December 3, 2002 VCAA letter, page 1.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The December 2002 letter requested the 
veteran to: "tell us about any additional information or 
evidence that you want us to try to get for you."  See the 
December 3, 2002 VCAA letter, page 4.  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the December 2002 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board notes that December 2002 VCAA letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The Board additionally notes that the 
fact that the veteran's claim was adjudicated by the RO in 
August 2003, prior to the expiration of the one-year period 
following the December 2002 notification of the veteran of 
the evidence necessary to substantiate his claim, does not 
render the RO's notice invalid or inadequate.  The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003), made effective from November 9, 
2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the VCAA letter sent to the veteran, although 
requesting a response within thirty days, expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
That one year period has since elapsed.  

Review of the record reveals that the veteran was provided 
notice of the VCAA in December 2002, prior to the initial 
adjudication of his claim in August 2003.  

The Board is aware that a VCAA letter has not been issued 
which is specific to the increased rating claim.  However, 
according to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.   See VAOPGCPREC 8-2003 (December 22, 2003).  This 
is the situation here.  In November 2002, the veteran filed 
his initial claim for service connection for several 
disabilities, including a left ankle condition.  He was 
provided VCAA notice regarding this claim by means of the 
December  2002 letter.  In the August 2003 rating decision, 
service connection was granted for residuals of a left ankle 
fracture.  The veteran filed a NOD as to the assigned 
rating.  Therefore, in accordance with VAOPGCPREC 8-2003, the 
notice provisions of VCAA are not applicable as to the claim 
for an increased initial rating for the left ankle 
disability.  That is, because the veteran was provided with 
adequate VCAA notice in July 2002 in regard to his initial 
service connection claims, VA is not required to provide 
additional notice with respect to the subsequent 
"downstream" claim for an increased rating.  The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and reports of VA 
examinations, which will be discussed below.  The is no 
indication that relevant evidence exists which has not been 
associated with the veteran's claims folder.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  In his June 2004 VA Form 9, he 
specifically declined a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for tinnitus.  

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Analysis

The veteran in essence contends that he experienced tinnitus 
during service and that he continues to experience tinnitus.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), current disability, there is of 
record the report of a June 2002 VA audiology examination 
which in essence indicated that tinnitus exists.  The Board 
takes judicial notice that tinnitus cannot ordinarily be 
identified on objective clinical evaluation.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (3) [which distinguishes 
"objective" tinnitus]; see also 38 C.F.R. § 4.124a, DC 8046 
[which lists tinnitus as a "purely subjective complaint"].  
Element (1) is accordingly satisfied.

Turning to element (2), in service disease or injury, the 
veteran has reported being exposed to acoustic trauma as a 
machine gunner in the United States Marine Corps.  This is 
confirmed in Item 11 of his DD Form 214, which listed his 
primary specialty as machine gunner.  The Board believes that 
this establishes that acoustic trauma occurred during 
service.  Moreover, the veteran specifically complained of 
tinnitus during service.  In July 2002, he reported "buzzing 
in ears", and in August 2002 a physician's assessment was 
"occasional tinnitus".  Element (2) is therefore also met.    

With respect to element (3), the only medical nexus opinion, 
rendered by a VA audiologist in connection with a June 2002 
examination, was unfavorable to the veteran's claim.  
However, this does not end the matter.  After a review of the 
record, the Board finds that the facts upon which that 
opinion was based were fatally flawed.  

The VA audiology examiner concluded: "In this examiner's 
opinion, it is not likely that the military service caused 
his tinnitus.  The facts of normal hearing in both ears and 
no medical evidence to show tinnitus symptoms during or 
immediately after service support this examiner's opinion."  
The RO's denial of the veteran's claim was based in large 
measure on this examination report.

Although the VA audiology examiner acknowledged receipt of 
the veteran's service medical records, he went on to state 
that there was "no evidence of tinnitus complaints during or 
immediately after service."  This is incorrect.  The veteran 
in fact complained of tinnitus during service in July 2002 
and in August 2002, and tinnitus was identified by name in 
August 2002.  Moreover, in November 2002, very shortly after 
his October 2002 discharge, the veteran filed a claim for VA 
benefits in which he specifically referenced tinnitus.  Cf. 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].  The Board further notes that the 
veteran's complaints of tinnitus during the June 2003 VA 
audiology examination came only eight months after his 
discharge from service in October 2002.

In short, the Board believes that the VA examiner's opinion 
is premised on a faulty reading of the record and is 
therefore entitled to no weight of probative value.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion is no better than the 
history upon which it is based].  The Board has given thought 
as to whether a remand of this case for another medical 
opinion would be appropriate.  Cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  However, after a careful review of the 
record, and for reasons expressed immediately below, the 
Board believes that the veteran's claim can be granted based 
on application of law to the facts now before it.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) (2005), relating to chronicity and continuity of 
symptomatology.  Here, there are complaints of tinnitus which 
are documented in the veteran's service medical records; he 
filed a claim of entitlement to service connection for 
tinnitus the month after he left service; and tinnitus was 
identified on VA examination less than a year after he left 
service.  It is clear to the Board that tinnitus has existed 
continually after service, and service connection may be 
granted on that basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that tinnitus was incurred in service.  
Service connection for tinnitus is accordingly granted. 

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of left ankle 
fracture.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities. 
See 38 C.F.R. Part 4 (2005).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Specific rating criteria

The veteran's service-connected residuals of a left ankle 
fracture are rated by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005) [ankle, limited motion].
See 38 C.F.R. § 4.20 (2005) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease].

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).  Twenty percent is the 
maximum disability rating available under this code.

Normal range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2004).

The Board observes in passing that the words "moderate" and 
"marked" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).  The Board 
observes in passing that "moderate" is defined as "of average 
or medium quality, amount, scope, range, etc." Webster's New 
World Dictionary, Third College Edition (1988) 871.  "Marked" 
is defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The remaining diagnostic codes pertaining to the ankle 
involve malunion of the os calcis or astragalus or ankylosis 
of the joint, none of which is present in this case.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  The veteran's service medical records include 
reports of ankle sprain and "rolling" of the ankle.  The 
August 2002 separation physical examination was pertinently 
normal.

The only post-service medical record is the report of a June 
2003 VA general medical examination.  The veteran complained 
of left ankle pain.  X-rays of the ankle revealed an old 
healed fracture.  Ranges of motion were plantar flexion to 
35 degrees and dorsiflexion to 24 degrees [versus normal 
plantar flexion to 45 degrees and dorsiflexion to 
20 degrees].  The assessment was left ankle strain with 
probable old, well-healed fracture with mild weakness.

In the August 2003 rating decision which forms the basis for 
this appeal, the RO noted the in-service left ankle 
complaints and granted service connection.  As for the 
assigned disability rating, the RO determined that the ankle 
disability was not "moderate".  The rating decision went on 
to state as follows, however: 
 "A 10 percent evaluation is assigned based on evidence of 
painful motion."  However, the rating decision finally 
assigned a noncompensable rating, and the veteran was 
informed of such in an August 14, 2003 letter from the RO.

The January 2004 SOC contained the statement "A 10 percent 
evaluation is assigned based on evidence of painful motion."  
However, the bottom line was: "The noncompensable evaluation 
is confirmed." 

Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected ankle fracture residuals, 
which are currently evaluated as noncompensably (zero 
percent) disabling.  

The Board is initially confronted with a confusing series of 
adjudications by the RO.  As has been described in the 
factual background section above, although consistently 
indicating that a noncompensable disability rating has been 
assigned, the rating decision and SOC with equal consistency 
indicate that "A 10 percent evaluation is assigned based on 
evidence of painful motion." 

For his part, the veteran and his representative contend that 
he has painful motion of the ankle and that a 10 percent 
rating may be assigned therefor.  See the veteran's June 2004 
substantive appeal and the representative's July 2004 VA Form 
646.

It therefore appears that the RO, the veteran and the 
veteran's representative all agree that a 10 percent rating 
should be assigned due to painful motion of the left ankle.  
Further, it appears that the RO in fact assigned such a 10 
percent rating, but through clerical misadventure this rating 
never made its way to the bottom line. 

Accordingly, the Board will accept the finding of the RO that 
a 10 percent rating should be awarded for the service-
connected left ankle disability based on painful motion.  See 
38 C.F.R. §§ 4.40, 4.45 (2005).  Further, the Board believes 
that the communications from the veteran and his 
representative clearly indicate satisfaction with the 
assignment of a 10 percent rating, and that the appeal is 
limited to that extent.  This case is therefore unlike the 
usual appeal in which the maximum rating is presumed to be 
sought.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) [applicable 
law mandates that it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought].  

In any event, a review of the evidence indicates that 
"marked" left ankle pathology is not demonstrated and that 
a 20 percent, or maximum, schedular rating cannot be 
assigned.  There is no indication that the veteran walks with 
a limp or that us of a cane or a brace is required.  The 
evidence shows that the veteran's principal complaints 
involve ankle pain and occasional weakness, with slight loss 
of range of motion identified on clinical evaluation.  This 
does not approximate pathology consistent with a 20 percent 
rating but is consistent with a 10 percent rating.  
The veteran does not contend otherwise.

In summary, for reasons expressed immediately above, a 10 
percent rating is assigned for the veteran's service-
connected left ankle disability. 



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

A review of the evidence leaves the Board with the impression 
that the veteran's left ankle disability has not changed 
appreciably since service.  Indeed, the only post-service 
medical record is the report of the June 2003 VA 
examination..  Certainly, there is no evidence that the ankle 
has been significantly worse for any period of time.  The 
veteran has pointed to no specific evidence that would 
support the assignment of staged ratings.

Accordingly, a 10 percent disability rating is assigned for 
the entire period from October 15, 2002, the day after the 
veteran left military service.


ORDER

Service connection for tinnitus is granted.

An increased rating for service-connected residuals of a left 
ankle fracture, 10 percent, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


